Citation Nr: 0603152	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  04-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's current COPD began many years after service 
and was not caused by any incident of service, including 
asbestos exposure.  


CONCLUSION OF LAW

COPD, claimed as due to asbestos exposure, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. At 495-97.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR, which contains the same asbestos-
related information as M21-1, Part VI.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under the DVB Circular 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993).  

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, Topic 29.  It lists some of the major 
occupations involving exposure to asbestos, including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, and this is significant considering 
that, during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9, see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Supbart ii, Chapter 1, Section H, 
Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).  

In this case, the veteran claims that he was exposed to 
asbestos during his active duty while serving aboard the USS 
Independence, which the veteran asserts was in dry dock for 
four or five months for an overhaul.  

The RO obtained the veteran's service personnel records 
(SPRs), and they contain no evidence of the veteran being 
exposed to asbestos or indications that the veteran's work 
during service would have lead him to extensive exposure to 
asbestos.  Additionally, the veteran's service medical 
records (SMRs) show no complaints, findings, or diagnoses of 
any lung disorders, including COPD.  Evaluations of the 
veteran during service make no reference to any such 
disorders, or indications of such disorders.  His induction 
and separation examinations are negative for lung disorders.  
Clearly, the service records provide evidence against this 
claim. 

After leaving active service, the veteran worked in the 
electrical, heating, and air conditioning trades.  He 
reported working mostly in supervisory positions in the 
portable storage trade.  These facts provide negative 
evidence against this claim as they indicate that the veteran 
was able to function well after service.  For example, the 
veteran has stated that he was short winded after his 
discharge from service, but did not seek medical help until 
many years later.  However, his work history does not suggest 
such a difficulty.        

The first post-service medical evidence of a lung disorder 
was in March 2001, when the veteran was diagnosed with COPD 
by a private physician.  This was many years after the 
veteran left service.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

After the March 2001 diagnosis, the veteran was referred to a 
pulmonologist, Dr. B., who stated that the veteran had asthma 
and COPD and he described the conditions as "mild" in a 
June 2001 letter.  In the same letter, Dr. B. stated that 
because the veteran reported serving aboard the USS 
Independence while it was in dry dock, "it is always 
possible that he was exposed to asbestos, though I have no 
radiologic or clinical proof."  Dr. B. concluded that it was 
"certainly possible" that some of the veteran's lung 
disorders are due in part to asbestos exposure.  

Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the claimant.  See Swann v. Brown, 
5 Vet. App. 229 (1993).  The Board notes that there is no 
indication that Dr. B. reviewed the veteran's claims file, to 
include his service medical records, in providing his 
opinion.  Further, the opinion is extremely vague.  In this 
case, no one is suggesting that it is not "possible" that 
the veteran's service caused the condition at issue.  
However, the fact that a condition could, or was possibly 
caused by, service does not indicate that it is as least as 
likely as not that the condition was caused by service.  
Given such circumstances, the opinion as to the etiology of 
the veteran's COPD has little probative value in this matter.  
In fact, the very vague nature of the opinion provides, in 
the opinion of the Board, evidence that suggest that the 
private doctor does not believe that there is an association 
between the disorder and service.  

A June 2002 VA respiratory examination states that a 
radiographic examination of the veteran showed that his 
hemidiaphragms, cardiac silhouette, pulmonary vascularity, 
lung fields, medial stinal structures, and visualized bony 
thorax were all within normal limits.  The veteran's 
spirometric testing was also normal.  The veteran complained 
of shortness of breath upon exertion.  The examiner noted 
that the veteran was obese, and that he was medicated prior 
to the examination, which may have caused his results to be 
more normal than usual.  There is also no indication that the 
VA examiner reviewed the veteran's claims folder.  This 
lessens the probative value of the VA respiratory 
examination.  The VA examination does not conclude that COPD 
is a result of in-service asbestos exposure.  Overall, the 
examination report provides evidence against this claim as it 
indicates the minimum nature of the disorder, many years 
after service. 

The weight of the competent evidence demonstrates that the 
veteran's current COPD began many years after service and was 
not caused by any incident of service, including asbestos 
exposure.  The Board finds that the service and post-service 
medical records provides very negative evidence against this 
claim, indicating a minimal condition that began many years 
after service.  The condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for COPD, claimed 
as due to asbestos exposure, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in January 2002, as well as information provided in the 
June 2004 statement of the case (SOC), the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the June 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in 
January 2002, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim. Id. at 120-21.  
However, the Board is satisfied that the January 2002 VCAA 
notice and the June 2004 SOC otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to his 
claim, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Moreover, neither the veteran 
nor his representative has made any showing or allegation 
that the content of the VCAA notice resulted in any prejudice 
to the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  The veteran has been 
notified of the applicable laws and regulations that set 
forth the criteria for entitlement to service connection for 
COPD in the January 2002 VCAA notice letter.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, VA respiratory examination, and private 
medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Service connection for COPD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


